Appellant was convicted of a simple assault and fined $25.
The term of court at which he was convicted, as a matter of law, could continue longer than eight weeks; and, as a matter of fact, did continue longer than eight weeks. The court overruled his motion for a new trial on April 3, 1916, at which time he gave notice of appeal to this court, which was duly entered. He has a bill of exceptions filed more than thirty days after this and some weeks after the term of court had adjourned, in which is contained what purports to be the evidence heard before the judge contesting the grounds of his motion for a new trial without any order allowing any time other than the statute allows, thirty days. His bill, therefore, can not be considered by this court, as contended by the Assistant Attorney General, on two grounds: (1) That it was filed too late — more than thirty days after his motion for a new trial was overruled and he appealed. (2) In order to get the benefit of the evidence heard on a motion for a new trial, it is necessary that the statement of facts heard thereon, whether in the form of a statement of facts or contained in a bill, must be filed during the term at which the trial occurred. See authorities collated in sec. 598, p. 307, Branch's Ann. P.C. This is the only bill in the record. There is no other question to discuss.
The judgment is affirmed.
Affirmed.